DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims, Specification Amendment, and Remarks filed on April 19, 2022.  This action is made final.
2.	Claims 9-28 are pending in the case; Claims 9 and 21 are independent claims; Claims 1-8 are canceled; Claims 21-28 are new claims.

Response to Arguments
3.	Applicant’s arguments, see Remarks filed on April 19, 2022 (pgs. 14-20, hereinafter Remarks), with respect to Claim Rejections under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  The rejections have been further clarified to address the amendments and Applicant’s arguments.
	With respect to Applicant’s argument that map information in Lee is formed by complicated photographic stitching, thus Lee cannot be relied upon for a teaching of “the 3D scene map is created by a 3D Scene Map Quickly Build App which is means for creating the 3D scene map” (see Remarks, pgs. 15-16), Examiner notes that photographic stitching is one way illustrated in Lee for creating a 3D scene map.  Lee suggests that a map image and/or virtual objects can be created from an image, map information, etc. and can be implemented by virtual reality, augmented reality, or mixed reality (see Lee, Fig. 5A, ¶¶ 0116, 0124, 0191, 0317).
	With respect to feature A (see Remarks, pgs. 16-17), and similarly, feature B (see Remarks, pgs. 18-19), Examiner notes that Lee suggests periodically checking for a device status change and updating the status information when a change is detected (see Lee, Fig. 22, ¶ 0356).  Lee does not explicitly mention “every 3 seconds” but a skilled artisan would understand that any value could be used in this “refresh” step as desired by the user or programmer in order to balance the need for nearly live updates with management of resource consumption, as explicitly suggested by the teachings of Jacobson, as further discussed in § 103 rejection, below. 
	With respect to Applicant’s argument that Lee does not disclose or suggest “the feature about ‘Intelligent Control Settings Specific Button Object (SBO) button’ [by which] the combination of complex intelligent condition control and operation which is originally unavailable on the target device can be achieved” (see Remarks, pg. 17), Examiner notes that the instant Specification is silent with respect to how this functionality is to be achieved.  A skilled artisan would not be able to determine what comprises “intelligent condition control” as recited in the claims, and how would originally unavailable operations be implemented based on the instant Specification (i.e., it is not clear if the originally unavailable operation would be an operation that was disabled by the manufacturer, a combination of available operations, or addition of an operation which the device could not previously perform, or something different).  Applicant points to paragraphs 0047 and 0115-20 as providing support for this limitation, but it appears that the “intelligent condition control” described in ¶ 0047 suggests that a trigger can be set up that executes functions on different devices, but these are all previously available operations (i.e., set fan speed to 1, set swing mode to on); Paragraphs 0115-20 mention adding and setting a complex condition and control action, but there is no discussion as to how this is implemented and achieved.
	With respect to Applicant’s argument that Lee does not disclose or suggest a “Virtual Navigation Mark” (see Remarks, pg. 19), similarly to discussion of SBO buttons, above, there is no discussion as to how such “Virtual Navigation Mark” is implemented and what comprises or does not comprise that tool.  While Paragraph 0091 mentions that the Virtual Navigation Mark 58 is also known as an Emulated Arrow Man, it is not clear if the Virtual Navigation Mark 58 is limited only to the icon illustrated in Fig. 14; furthermore, a skilled artisan would not know, based on the description provided in the instant Specification, what comprises or does not comprise the Virtual Navigation Mark 58.  While Examiner agrees that Lee does not appear to show element 58, Lee suggests using a navigation mark to navigate the virtual map (see Figs. 23A-B, element 2344, ¶ 0391).

Claim Objections
4.	Claims 9-28 are objected to because of the following informalities: 
Independent Claim 9 (and similarly, independent Claim 21) recites “a 3D scene map created by a 3D Scene Map Quickly Build App” but it is not clear if this App is a particular App (i.e., a particular software program available to the public) or if the 3D scene map can be created by another program; furthermore, it is not clear if this App is a functionality that is integrated into the controlling and displaying interface.  If the “3D Scene Map Quickly Build App” is intended to be a particular application, then a generic terminology should be used to ensure that this limitation is properly interpreted.

Independent Claim 9 (and similarly, independent Claim 21) recites “a Manufacturer Virtual Device Design APP,” but similarly to the discussion of “3D Scene Map Quickly Build App” above, it is not clear if this is a particular software product or just a label for an app (i.e., any app that meets the required functionality); as it was noted in the previous Office Action, capitalization of each word in the phrase would appear to signal that this is a particular commercial product and/or a trademark, and although a “Manufacturer Virtual Device Design APP 102” is used in the instant Specification, it is not clear if this App is a part of the IoT integration platform or if a virtual device claimed herein can be created by any software as long as it provides the necessary features.
Independent Claim 9 recites “a Virtual Navigation Mark” but it is not clear if this is merely a label for a button/function or if capitalization of each word in the phrase is intended to signal that this is commercial product and/or a trademark, especially since the “Virtual Navigation Mark” does not appear to be explicitly defined in the instant Specification (it is noted that this term is used throughout the Specification and illustrated with element 58, but it does not appear that this term clearly defines what does or does not comprise a “Virtual Navigation Mark”).  It is noted that Claim 9 was amended to recite that the “Virtual Navigation Mark is means for browsing the 3D scene map and viewing the virtual device status by users,” but there does not appear to be sufficient disclosure with respect to this functionality (see § 112 rejection, below).
Claim 22 recites “an Emulation Programs Management Specific Button Object (SBO) button” and “an Intelligent Control Settings Specific Button Object (SBO) button,” but similarly to the discussion of “3D Scene Map Quickly Build App” above, it is not clear if these refer to a particular software product or just a label for respective functions/buttons.  In the Remarks (see pgs. 14-15), Applicant stated that “how to achieve the functions for different SBO buttons is well known for a person having ordinary skill in the art.  For example, the similar mechanism and function of the Emulation Programs Management SBO button can be found in many 3D games,” however, the issue with the claimed SBO button is what comprises or does not comprise an SBO button, as it appears to be claimed as a particular type of button.

Appropriate correction is required.  Applicant is invited to contact the examiner if further explanation regarding these objections is needed.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Instant claims recite “a 3D Scene Map Quickly Build App which is a means for creating the 3D scene map,” “the virtual device is created by using a Manufacturer Virtual Device Design APP which is a means for creating the virtual device,” “the Virtual Navigation Mark is means for browsing the 3D scene map and viewing the virtual device status by users,” and “an Intelligent Control Settings Specific Button Object (SBO) button, applicable for defining a combination of complex parameter intelligent conditional expression setting,” which would appear to invoke § 112(f), but raise further issues under § 112(a) and § 112(b), as discussed below (see also Claim Objections, above).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 9-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 9-28 recite different APPs, SBO buttons, or tools (such as a 3D Scene Map Quickly Build App and a Manufacturer Virtual Device Design APP in independent claims; a Virtual Navigation Mark in Claim 9, an Intelligent Control Settings Specific Button Object (SBO) button in Claim 22, etc.), but there is not a sufficient disclosure of these buttons/tools in the instant Specification to establish that these buttons/tools are implemented in a particular way that was previously not known in the art.  As noted in the Claim Objections, above, it is not clear if the applicant intended to merely label these buttons/tools with particular labels or if the intent was to claim a unique button/tool corresponding to a particular product; if latter, the instant Specification only provides what each of these buttons/tools is supposed to do, but appears to be silent with respect to how each of these buttons/tools is to be implemented in order to achieve the desired outcome, or how such buttons/tools are patentably distinct from buttons/tools commonly used in virtual world navigation.  It is noted that Applicant argued in the Remarks (see pgs. 14-15) that “how to achieve the functions for different SBO buttons is well known for a person having ordinary skill in the art.  For example, the similar mechanism and function of the Emulation Programs Management SBO button can be found in many 3D games,” however, the issue with the claimed SBO button is what comprises or does not comprise an SBO button, as it appears to be claimed as a particular type of button.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 9-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent Claims 9 and 21 recite “a 3D Scene Map Quickly Build App which is a means for creating the 3D scene map,” and “the virtual device is created by using a Manufacturer Virtual Device Design APP which is a means for creating the virtual device” (Claim 9 further recites “the Virtual Navigation Mark is means for browsing the 3D scene map and viewing the virtual device status by users,” and Claims 22 recites “an Intelligent Control Settings Specific Button Object (SBO) button, applicable for defining a combination of complex parameter intelligent conditional expression setting”) which appear to invoke 35 U.S.C. § 112(f).  However the written description fails to disclose the corresponding structure, material, or acts to the function, therefore, the claims are indefinite. 

Claim 9 (and similarly, Claim 21) also recites “the virtual device model having an external shape similar to that of the target device” but “similar to” is an approximation and/or a term of degree and a skilled artisan would not be able to determine objectively what does or does not comprise “similar to that of the target device” as recited herein.  For example, it is not clear if a rectangle (without much more) would be similar to a fan. 
Claim 21 recites “providing a target device of a real world” but it is not clear how this limitation is to be interpreted – it would appear that a target device would be a part of the system, but it is not clear if “providing” is intended to be interpreted differently.  Similarly, Claim 21 recites “providing an electronic device having a processor system…” but this limitation is indefinite for the same reasons as “providing a target device,” above.
In addition, Claim 22 recites “the hidden-able control operating area will disappear when it is not needed” but it is not clear how a determination is made regarding when the control operating area is not needed – the claim, as presented, would appear to suggest that this determination is performed automatically, but there is nothing in the Specification to support this; on the other hand, if the control is hidden in response to a user’s input, then this step needs to be clarified in the claim to ensure that it is interpreted as intended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee), US 2016/0005229 A1, published on January 7, 2016, in view of Jacobson et al. (hereinafter Jacobson), US 2017/0315697 A1, published on November 2, 2017.
With respect to independent Claim 21, Lee teaches a method for controlling and displaying target device by Internet of Things comprising a plurality of steps:
providing a target device of a real world (see Fig. 1 (elements 102, 104)).
providing a database on a server (see Fig. 1 (element 106)).
providing an electronic device having a processor system and a controlling and displaying interface and coupled to the target device and the server via a network (see Fig. 1 (element 101), Fig. 29A (element 2901)).
showing off a virtual device and a 3D scene map in a 3D virtual world by the controlling and displaying interface, wherein the virtual device and the 3D scene map are realized from an executable computer program executed by the electronic device … the virtual device in a 3D mode represents the target device, and the virtual device in a 3D mode is formed by a virtual device model having at least one sensible area or button and at least one emulation program package loaded in and operated on the virtual device model … (see Figs. 29A, 31A-B, elements 2910, 2921, 2922, ¶¶ 0536-38, 0542-45, showing virtual devices 2921 and 2922 displayed in a 3D virtual world, and further showing that a user may select a virtual device which results in corresponding control information being displayed for the virtual device; see also ¶¶ 0116, 0479, showing that a map processing module may generate an object or a map image by using map information and/or image stored in a memory, along with corresponding information; see also ¶¶ 0488-90, showing that the virtual device can display the status and perform the control of the corresponding target device and a skilled artisan would understand that different target devices would be emulated differently in order to present controls that are available to that particular device while omitting controls that are not available for that particular device).
sending out a related control command by the processor system via a network to control the target device, wherein the control command is triggered by the virtual device while the sensible area or button is selected (see Figs. 31A-B, ¶¶ 0488-90, 0543-45).
updating a new status value of the target device into the database on the server and making the virtual device be self-updated to a new simulation status by the processor system; and reading back the status value in the database … to update the simulation status of the virtual device by the processor system for maintaining the status synchronization with the target device (see ¶¶ 0484-85, 0533-34, 0544, 0585, showing that the image area may be changed to show the updated control UI, and further teaches monitoring the operating status of an object; see also ¶ 0356, showing that such monitoring may be performed on a period basis; see also discussion of Jacobson, below).
wherein the virtual device model has an external shape similar to that of the target device, and multiple operations and a status display simulating those of the target device (see Fig. 31B, ¶¶ 0479, 0484-85).

Lee does not appear to explicitly recite that “the 3D scene map is created by a 3D Scene Map Quickly Build APP which is means for creating the 3D scene map” or “the virtual device is created by using a Manufacturer Virtual Device Design APP which is means for creating the virtual device” (but see Claim Objections and § 112 rejections, above), but Lee suggests that a map processing module may generate an object or a map image by using map information and/or image stored in a memory (see ¶ 0116, 0479), and a skilled artisan would understand that some an app/software would be used in order to create the 3D scene map and the virtual device that read on the 3D scene and the virtual device as currently presented in the claim.

Lee does not appear to explicitly suggest “reading back the status value in the database every 3 seconds to update the simulation status” although Lee discloses checking periodically for a status change (and in turn updating the display when a change is detected), but the teachings of Jacobson could be relied upon for an explicit suggestion of this limitation.  Jacobson is directed towards three-dimensional building management system visualization (see Jacobson, Abstract).  Jacobson teaches providing a live status of electronic devices and continually re-rending spatial elements in the 3D building model to reflect the latest status information (see Jacobson, ¶ 0368).  Jacobson recognizes that a real-time response rate may burden the system and browser, thus the system may periodically query for status information (see ¶ 0368) – while Jacobson provides an example of 15 seconds, a skilled artisan would understand that any desired time period (i.e., 3 seconds, 5 seconds, 20 seconds, etc.) can be used in order to provide up-to-date information while preventing overburdening of the resources.  Accordingly, it would have been obvious to a skilled artisan, at the time the instant Application was filed, to explicitly modify the periodic status check of Lee to occur every N seconds, as suggested by Jacobson, in order to ensure that the user is provided with live or almost live status updates while preserving system resources (see Jacobson, ¶ 0368).

With respect to dependent Claim 22, Lee in view of Jacobson teaches the method for controlling and displaying target device by Internet of Things as claimed in claim 21, as discussed above, and while Lee does not appear to explicitly describe “three display modes corresponding to a normal sized virtual device, an enlarged virtual device, and a full screen virtual device respectively” Lee illustrates different display modes for a given virtual device (see Figs. 31A (element 2922 - corresponding to “normal sized virtual device” as recited), 31B (element 2950 – corresponding to “enlarged virtual device”; and element 2960 displaying particular control information for the virtual device)), and a skilled artisan would understand that other views, particularly of element 2960, could be presented to the user, as is well-known in a windowing system of a graphical user interface (it is noted that element 2960 can be presented as a pop-up window implementing various window controls and options such as minimize, maximize, close, etc.; a skilled artisan would understand that element 2960 could be resized and/or repositioned to overlap element 2950, thus reading on “full screen virtual device” as recited herein).
In view of the above, Lee suggests the normal sized virtual device has a size proportional to the 3D scene map and capable of being moved, fixed, and placed at a position corresponding to the target device; the normal sized virtual device has a circle button object disposed at the upper right corner thereof; the enlarged virtual device has a hidden-able control operating area disposed at a lower edge thereof, an X button shown at the upper right corner of the enlarged virtual device during the hidden-able control operating area display, and a plurality of specific buttons disposed on the hidden-able control operating area and provided for enabling a specific functional procedure; and the full screen virtual device refers to the virtual device using the whole scene display area of the controlling and displaying interface for display and enlargement, and the upper right corner has an X button for turning off the full screen virtual device; when the circle button of the normal sized virtual device is clicked, the hidden-able control operating area appears and becomes an enlarged virtual device, and when the X button of enlarged virtual device is clicked, the hidden-able control operating area disappears again and becomes the normal sized virtual device; the hidden-able control operating area will disappear when it is not needed, and the controlling and displaying interface will be clear (see Figs. 29A, 29C, 31A-B, ¶ 0480, 0542-44).
With respect to “Emulation Programs Management SBO button, for listing a plurality of functions managed by the virtual device; an Emulation Program Management List Window is appeared after the Emulation Programs Management SBO button is clicked, wherein a plurality of functions listed in the Emulation Program Management List Window and the functions listed in the Emulation Program Management List Window include a physical parameter export function, and after the physical parameter export function is selected, the physical parameter of the target device can be accessed and used by other virtual devices; and an Intelligent Control Settings SBO button, applicable for defining a combination of complex parameter intelligent conditional expression setting and an intelligent control action setting on the virtual device to achieve the complex intelligent condition control and operation which is originally unavailable on the target device,” a skilled artisan would understand that various options and settings can be presented for a given device, either as a contextual menu or individual buttons, and while Lee does not appear to explicitly illustrate the recited buttons, the menu items described in Lee appear to read on these limitations (see ¶¶ 0543-55; see also Claim Objections and § 112 rejections, above).

With respect to dependent Claim 23, Lee in view of Jacobson suggests the method for controlling and displaying target device by Internet of Things as claimed in claim 22, as discussed above, and while Lee does not appear to explicitly illustrate a Moving/Anchored SBO button, such that after the Moving/Anchored SBO button is clicked, the virtual device can be moved and finally set and anchorage fixed in the 3D scene map, a skilled artisan would understand that moving of virtual objects can be achieved in various ways and that a dedicated button may be utilized in order to avoid unintentionally moving the object (see also discussion of Claim 22, above, and § 112 rejections, above).

With respect to dependent Claim 24, Lee in view of Jacobson suggests the method for controlling and displaying target device by Internet of Things as claimed in claim 22, as discussed above, and further suggests wherein the hidden-able control operating area further comprises a simulation control interface button, and after the simulation control interface button is clicked, a simulation control interface will pop out, and the simulation control interface is the same as or similar to a control interface of the target device, or virtually emulating expanded on the controlling and displaying interface (see Fig. 31B; see also discussion of Claim 22, above).

With respect to dependent Claim 25, Lee in view of Jacobson suggests the method for controlling and displaying target device by Internet of Things as claimed in claim 22, as discussed above, and further suggests wherein the Emulation Programs Management SBO button is provided for listing a plurality of management functions in which further include the management of a virtual device user and a usage permission, for defining a shared user of the virtual device and the usage permission of the shared user (see discussion of Claim 22, above; a skilled artisan would understand that various functions could be associated with a virtual device or object and implemented via a button, contextual menu, or a similar interface).

With respect to dependent Claim 26, Lee in view of Jacobson suggests the method for controlling and displaying target device by Internet of Things as claimed in claim 22, as discussed above, and further suggests wherein Emulation Programs Management SBO button is provided for listing a plurality of management functions in which further include a message push notification management, for setting a push notification target, a push channel and a push occurrence condition (see discussion of Claim 25, above).

With respect to dependent Claim 27, Lee in view of Jacobson suggests the method for controlling and displaying target device by Internet of Things as claimed in claim 22, as discussed above, and further suggests wherein the Emulation Programs Management SBO button is provided for listing a plurality of management functions in which further include a target device firmware update management for searching the most updated firmware version, starting the firmware to update or recovering to the previous version (see discussion of Claim 25, above).

With respect to dependent Claim 28, Lee in view of Jacobson suggests the method for controlling and displaying target device by Internet of Things as claimed in claim 22, as discussed above, and further suggests wherein the Emulation Programs Management SBO button is provided for listing a plurality of management functions in which further includes an emulation program package self-update management of the virtual device for searching the most updated emulation program package version, and starting the emulation program package update or recovering to the previous version (see discussion of Claim 25, above).

With respect to Claims 9-20, these claims reflect an IoT integration platform comprising steps and/or features recited in 21 and 22, and in view of the following are rejected along the same rationale as those claims, above:
Claim 9 further recites 3D scene map created by a 3D Scene Map Quickly Build App (see Lee, ¶ 0496; see also Claim Objections and § 112 rejections, above), status value update (see ¶ 0484), simulating the target device (see ¶ 0489), a vendor server (see ¶ 0479), a Virtual Navigation Mark (see Figs. 23A-B (element 2344), ¶¶ 0385-86).  Similarly to Claims 22-28, Claim 9-20 recite additional limitations which appear to be common features of graphical user interfaces, such as “Virtual Navigation Mark” of Claim 9, Operation Server of Claim 10, a slider with tools of Claim 11, etc., and while Lee does not appear to explicitly recite these tools, a skilled artisan would understand that they can be incorporated into various kinds of interfaces, regardless of the underlying virtual device functionality.  Further clarification is needed in the claims to ensure that these limitations are interpreted in the intended manner and are supported by the instant Specification.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179